DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2020 has been entered.
Applicant has amended claims 1, 22, 23, and 25. Claims 21 and 24 have been canceled. Claim 26 is new. An action on the merits follows. Claims 1, 5-12, 22, 23, 25 and 26 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 23 is objected to because of the following informalities:
. Appropriate correction is required

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 22, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by et al. Yang (U.S. PG Publication No. 2013/0051516 A1), hereafter referred to as Yang.

Regarding claim 1, Yang discloses a medical image processing apparatus (Par. [0010]: a radiographic imaging apparatus that can include a machine based learning regression device and/or processes using low noise target data compensation relationships that can compensate 2D projection data for 3D image reconstruction; Par. [0055]: medical imaging methods and/or systems according to the application can produce superior image quality even with low X-ray dose thus implement low dose X-ray cone beam CT imaging), comprising:
a digital radiography CBCT imaging system for digital radiographic 3D volume image reconstruction of a subject, can include a DR detector to obtain a plurality of CBCT 2D projection images over a range of scan angles; Par. [0024]: CBCT imaging apparatus for obtaining the individual 2-D images that are used to form a 3-D volume image. A cone-beam radiation source 22 directs a cone of radiation toward a subject 20, such as a patient or other imaged subject. A sequence of images of subject 20 is obtained in rapid succession at varying angles about the subject over a range of scan angles, such as one image at each 1-degree angle increment in a 200-degree orbit. A DR detector 24 is moved to different imaging positions about subject 20 in concert with corresponding movement of radiation source 22. For example, such corresponding movement can have a prescribed 2D or 3D relationship. FIG. 1 shows a representative sampling of DR detector 24 positions to illustrate how these images are obtained relative to the position of subject 20… Image acquisition and program execution are performed by a computer 30 or by a networked group of computers 30 that are in image data communication with DR detectors 24. Image processing and storage is performed using a computer-accessible memory in image data communication with DR detectors 24 such as computer-accessible memory 32. The 3-D volume image or exemplary 2-D image data can be presented on a display 34; Par. [0045]: a machine based regression learning unit for the corresponding examination (e.g., body part, exposure levels, etc.) can be selected in step S432. Then, the raw 2D image data from the detector can be passed through the selected machine based regression learning unit trained on the corresponding object to determine transformed raw 2D image data having a decreased noise in step S434. Then, the transformed raw 2D image data can be output for remaining volume image reconstruction processing in step S436; processing circuitry configured to receive an image of an object based on radiation data detected at a detector (e.g. image acquisition and program execution are performed by a computer or by a networked group of computers (i.e. processing circuitry) that are in communication with DR detectors (i.e. a detector) to obtain  a plurality of CBCT 2D projection images (i.e. configured to receive image(s)) over a range of scan angles, including a cone-beam radiation source which directs a cone of radiation toward a subject, such as a patient or other imaged subject (i.e. object, patient, organ, etc.) based on radiation data detected at the DR detectors (i.e. based on radiation data detected at a detector), as indicated above), for example), 
select, for reducing noise in the image, a neural network based on an anatomical structure corresponding to the image, from a plurality of neural networks, wherein the plurality of neural networks has been trained for noise reduction with images of corresponding anatomical structures, and the selected neural network has been trained with multiple images including the anatomical structure, and
apply the selected neural network to the image to generate a processed image as an output of the selected neural network (Par. [0038-40]: a "truth image" 320 (e.g., low noise target image) can be obtained. As used herein, the "truth image" is an approximate noise free target image or noise reduced target data. For example, the truth image 320 can be obtained by comparing noise in a prescribed number (e.g., 1000) of projection images 310, in which an object is exposed preferably with identical x-ray parameter settings… plurality of images 310 used to form the truth image 320 can be statistically determined and then reduced or removed, for example, by averaging the 1000 images 310… one of the 1000 images 310 can be chosen and sent through a prescribed number such as 5 or more de-noising filters 330… Completion of the machine based regression learning unit 350 training operations can be variously defined, for example, when the error 365 is measured 370. For example, the error 365 can be compared to a threshold including below a first threshold or a difference between subsequent iterations for the error 365 is below a second threshold, or a prescribed number of training iterations or projection images have been processed. Then, training operations for the machine based regression learning unit 350 can be terminated; Par. [0045-46]: a machine based regression learning unit for the corresponding examination (e.g., body part, exposure levels, etc.) can be selected in step S432. Then, the raw 2D image data from the detector can be passed through the selected machine based regression learning unit trained on the corresponding object to determine transformed raw 2D image data having a decreased noise in step S434. Then, the transformed raw 2D image data can be output for remaining volume image reconstruction processing in step S436… As shown in FIG. 5, raw 2D radiographic image data from a DR detector 510 can be passed though the plurality of de-noising filters 330 and outputs therefrom are input to the machine based regression unit 350. The machine based regression unit 330 can determine the appropriate pixel data from the original input data (e.g., 330a) and/or one of the de-noising filter outputs (e.g., 330b, . . . , 330n) for use as the reduced-noise or de-noised output data 520. Alternatively, the machine based regression unit 330 can select a combination of inputs or a weighted combination of inputs to be the output data 520 having the reduced noise characteristics; Par. [0052-53]: a trained noise reducing machine based regression learning unit as shown in FIG. 5 can be applied to any projection images acquired through a DR detector using a CBCT imaging system and that application can result in decreased noise in the resulting image... generate a de-noised 2D projection data for each of a plurality of kVp settings and/or filtration settings… the machine based regression learning unit can be considered to have a selectable setting (e.g., corresponding training) for each of a plurality of exposure settings (e.g., kVp and/or filtration settings) for an examination type; select, for reducing noise in the image, a neural network based on an anatomical structure corresponding to the image, from a plurality of neural networks, wherein the plurality of neural networks has been trained for noise reduction with images of corresponding anatomical structures, and the selected neural network has been trained with multiple images including the anatomical structure, and apply the selected neural network to the image to generate a processed image as an output of the selected neural network (e.g. a machine based regression learning unit (i.e. a neural network) for the corresponding examination (e.g., body part, exposure levels, etc.) is selected (i.e. select a neural network based on an anatomical structure corresponding to the image), then the raw 2D image data from each detector, including a number of projection images (i.e. multiple images) in which an object is exposed preferably with identical x-ray parameter settings, is passed through the selected machine based 

Regarding claim 22, Yang discloses a medical image processing apparatus (Par. [0010]: a radiographic imaging apparatus that can include a machine based learning regression device and/or processes using low noise target data compensation relationships that can compensate 2D projection data for 3D image reconstruction; Par. [0055]: medical imaging methods and/or systems according to the application can produce superior image quality even with low X-ray dose thus implement low dose X-ray cone beam CT imaging), comprising:
processing circuitry configured to receive an image of an object based on radiation data detected at a detector (Par. [0014]: a digital radiography CBCT imaging system for digital radiographic 3D volume image reconstruction of a subject, can include a DR detector to obtain a plurality of CBCT 2D projection images over a range of scan angles; Par. [0024]: CBCT imaging apparatus for obtaining the individual 2-D images that are used to form a 3-D volume image. A cone-beam radiation source 22 directs a cone of radiation toward a subject 20, such as a patient or other imaged subject. A sequence of images of subject 20 is obtained in rapid succession at varying angles about the subject over a range of scan angles, such as one image at each 1-degree angle increment in a 200-degree orbit. A DR detector 24 is moved to different imaging positions about subject 20 in concert with corresponding movement of radiation source 22. For example, such corresponding movement can have a prescribed 2D or 3D relationship. FIG. 1 shows a representative sampling of DR detector 24 positions to illustrate how these images are obtained relative to the position of subject 20… Image acquisition and program execution are performed by a computer 30 or by a networked group of computers 30 that are in image data communication with DR detectors 24. Image processing and storage is performed using a computer-accessible memory in image data communication with DR detectors 24 such as computer-accessible memory 32. The 3-D volume image or exemplary 2-D image data can be presented on a display 34; Par. [0045]: a machine based regression learning unit for the corresponding examination (e.g., body part, exposure levels, etc.) can be selected in step S432. Then, the raw 2D image data from the detector can be passed through the selected machine based regression learning unit trained on the corresponding object to determine transformed raw 2D image data having a decreased noise in step S434. Then, the transformed raw 2D image data can be output for remaining volume image reconstruction processing in step S436; processing circuitry configured to receive an image of an object based on radiation data detected at a detector (e.g. image acquisition and program execution are 
select, for reducing noise in the image, a neural network corresponding to a clinical or diagnostic application, from a plurality of neural networks, wherein the image is acquired for the clinical or diagnostic application, wherein the plurality of neural networks has been trained for noise reduction with images generated for specific clinical or diagnostic applications, and the selected neural network is trained with multiple images generated for the clinical or diagnostic application, and
apply the selected neural network to the image to generate the processed image as an output of the selected neural network (Par. [0038-40]: a "truth image" 320 (e.g., low noise target image) can be obtained. As used herein, the "truth image" is an approximate noise free target image or noise reduced target data. For example, the truth image 320 can be obtained by comparing noise in a prescribed number (e.g., 1000) of projection images 310, in which an object is exposed preferably with identical x-ray parameter settings… plurality of images 310 used to form the truth image 320 can be statistically determined and then reduced or removed, for example, by averaging the 1000 images 310… one of the 1000 images 310 can be chosen and sent through a prescribed number such as 5 or more de-noising filters 330… Completion of the machine based regression learning unit 350 training operations can be variously defined, for example, when the error 365 is measured 370. For example, the error 365 can be compared to a threshold including below a first threshold or a difference between subsequent iterations for the error 365 is below a second threshold, or a prescribed number of training iterations or projection images have been processed. Then, training operations for the machine based regression learning unit 350 can be terminated; Par. [0045-46]: a machine based regression learning unit for the corresponding examination (e.g., body part, exposure levels, etc.) can be selected in step S432. Then, the raw 2D image data from the detector can be passed through the selected machine based regression learning unit trained on the corresponding object to determine transformed raw 2D image data having a decreased noise in step S434. Then, the transformed raw 2D image data can be output for remaining volume image reconstruction processing in step S436… As shown in FIG. 5, raw 2D radiographic image data from a DR detector 510 can be passed though the plurality of de-noising filters 330 and outputs therefrom are input to the machine based regression unit 350. The machine based regression unit 330 can determine the appropriate pixel data from the original input data (e.g., 330a) and/or one of the de-noising filter outputs (e.g., 330b, . . . , 330n) for use as the reduced-noise or de-noised output data 520. Alternatively, the machine based regression unit 330 can select a combination of inputs or a weighted combination of inputs to be the output data 520 having the reduced noise characteristics; Par. [0052-53]: a trained noise reducing machine based regression learning unit as shown in FIG. 5 can be applied to any projection images acquired through a DR detector using a CBCT imaging system and that application can result in decreased noise in the resulting image... generate a de-noised 2D projection data for each of a plurality of kVp settings and/or filtration settings… the machine based regression learning unit can be considered to have a selectable setting (e.g., corresponding training) for each of a plurality of exposure settings (e.g., kVp and/or filtration settings) for an examination type; select, for reducing noise in the image, a neural network corresponding to a clinical or diagnostic application, from a plurality of neural networks, wherein the image is acquired for the clinical or diagnostic application, wherein the plurality of neural networks has been trained for noise reduction with images generated for specific clinical or diagnostic applications, and the selected neural network is trained with multiple images generated for the clinical or diagnostic application, and apply the selected neural network to the image to generate the processed image as an output of the selected neural network (e.g. a machine based regression learning unit (i.e. a neural network) for the corresponding examination (e.g., body part, exposure levels, etc.) is selected (i.e. select a neural network corresponding to a clinical or diagnostic application), then the raw 2D image data from each detector, including a number of projection images (i.e. multiple images) in which an object is exposed preferably with identical x-ray parameter settings, is passed through the selected machine based regression learning unit trained on the corresponding object under examination (i.e. the plurality of neural networks has been trained for noise reduction with images generated for specific clinical or diagnostic applications) to determine transformed raw 2D image data having a decreased noise, and then, the transformed raw 2D image data is output 

Regarding claim 23, is a corresponding method claim rejected as applied to the apparatus claim 1 above.

Regarding claim 25, is a corresponding method claim rejected as applied to the apparatus claim 22 above.

Regarding claim 26, (like 23) Yang discloses a medical image processing apparatus (Par. [0010]: a radiographic imaging apparatus that can include a machine based learning regression device and/or processes using low noise target data compensation relationships that can compensate 2D projection data for 3D image reconstruction; Par. [0055]: medical imaging methods and/or systems according to the application can produce superior image quality even with low X-ray dose thus implement low dose X-ray cone beam CT imaging), comprising: 
processing circuitry configured (Par. [0024]: CBCT imaging apparatus for obtaining the individual 2-D images that are used to form a 3-D volume image… Image acquisition and program execution are performed by a computer 30 or by a networked group of computers 30 that are in image data communication with DR detectors 24. Image processing and storage is performed using a computer-accessible memory in image data communication with DR detectors 24 such as computer-accessible memory 32) to:
select a neural network based on information of an anatomical structure from a plurality of neural networks, wherein the plurality of neural networks has been trained for noise reduction, with images of corresponding anatomical structures, and the selected neural network has been trained with multiple images including the anatomical structure,
apply the selected neural network to an image of the anatomical structure, to generate a processed image (Par. [0038-40]: a "truth image" 320 (e.g., low noise target image) can be obtained. As used herein, the "truth image" is an approximate noise free target image or noise reduced target data. For example, the truth image 320 can be obtained by comparing noise in a prescribed number (e.g., 1000) of projection images 310, in which an object is exposed preferably with identical x-ray parameter settings… plurality of images 310 used to form the truth image 320 can be statistically determined and then reduced or removed, for example, by averaging the 1000 images 310… one of the 1000 images 310 can be chosen and sent through a prescribed number such as 5 or more de-noising filters 330… Completion of the machine based regression learning unit 350 training operations can be variously defined, for example, when the error 365 is measured 370. For example, the error 365 can be compared to a threshold including below a first threshold or a difference between subsequent iterations for the error 365 is below a second threshold, or a prescribed number of training iterations or projection images have been processed. Then, training operations for the machine based regression learning unit 350 can be terminated; Par. [0045-46]: a machine based regression learning unit for the corresponding examination (e.g., body part, exposure levels, etc.) can be selected in step S432. Then, the raw 2D image data from the detector can be passed through the selected machine based regression learning unit trained on the corresponding object to determine transformed raw 2D image data having a decreased noise in step S434. Then, the transformed raw 2D image data can be output for remaining volume image reconstruction processing in step S436… As shown in FIG. 5, raw 2D radiographic image data from a DR detector 510 can be passed though the plurality of de-noising filters 330 and outputs therefrom are input to the machine based regression unit 350. The machine based regression unit 330 can determine the appropriate pixel data from the original input data (e.g., 330a) and/or one of the de-noising filter outputs (e.g., 330b, . . . , 330n) for use as the reduced-noise or de-noised output data 520. Alternatively, the machine based regression unit 330 can select a combination of inputs or a weighted combination of inputs to be the output data 520 having the reduced noise characteristics; Par. [0052-53]: a trained noise reducing machine based regression learning unit as shown in FIG. 5 can be applied to any projection images acquired through a DR detector using a CBCT imaging system and that application can result in decreased noise in the resulting image... generate a de-noised 2D projection data for each of a plurality of kVp settings and/or filtration settings… the machine based regression learning unit can be considered to have a selectable setting (e.g., corresponding training) for each of a plurality of exposure settings (e.g., kVp and/or filtration settings) for an examination type; select a neural network based on information of an anatomical structure from a plurality of neural networks, wherein the plurality of neural networks has been trained for noise reduction, with images of corresponding anatomical structures, and the selected neural network has been trained with multiple images including the anatomical structure, apply the selected neural network to an image of the anatomical structure, to generate a processed image (e.g. a machine based regression learning unit (i.e. a neural network) for the corresponding examination (e.g., body part, exposure levels, etc.) is selected (i.e. select a neural network based on an anatomical structure corresponding to the image), then the raw 2D image data from each detector, including a number of projection images (i.e. multiple images) in which an object is exposed preferably with identical x-ray parameter settings, is passed through the selected machine based regression learning unit trained on the corresponding object (i.e. the plurality of neural networks has been trained for noise reduction with images of corresponding anatomical structures) to determine transformed raw 2D image data having a decreased noise, and then, the transformed raw 2D image data is output for remaining volume image reconstruction processing, including a trained noise reducing machine based regression learning unit (i.e. the selected neural network) to be applied to any projection images acquired through a DR detector, which results in decreased noise in the resulting image (i.e. apply the selected neural network to an image of the 
output the processed image for displaying on a display unit (Par. [0024]: CBCT imaging apparatus for obtaining the individual 2-D images that are used to form a 3-D volume image. A cone-beam radiation source 22 directs a cone of radiation toward a subject 20, such as a patient or other imaged subject. A sequence of images of subject 20 is obtained in rapid succession at varying angles about the subject over a range of scan angles, such as one image at each 1-degree angle increment in a 200-degree orbit. A DR detector 24 is moved to different imaging positions about subject 20 in concert with corresponding movement of radiation source 22. For example, such corresponding movement can have a prescribed 2D or 3D relationship. FIG. 1 shows a representative sampling of DR detector 24 positions to illustrate how these images are obtained relative to the position of subject 20… Image acquisition and program execution are performed by a computer 30 or by a networked group of computers 30 that are in image data communication with DR detectors 24. Image processing and storage is performed using a computer-accessible memory in image data communication with DR detectors 24 such as computer-accessible memory 32. The 3-D volume image or exemplary 2-D image data can be presented on a display 34; output the processed image for displaying on a display unit (e.g. 3-D volume image or exemplary 2-D image data can be presented on a display 34), for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of et al. Georgescu (U.S. PG Publication No. 2016/0174902 A1), hereafter referred to as Georgescu, Applicant cited prior art.

Regarding claim 5, claim 1 is incorporated and Yang the apparatus (Par. [0010]), but fails to teach the following as further recited in claim 5.
However, Georgescu teaches wherein, the neural network is a convolutional neural network that includes a first layer of the plurality of layers that is a convolution layer having a kernel (Par. [0050]: the deep neural network architecture and training, various types of neural networks can be used, such as convolutional neural networks (CNN); Par. [0084-88]: a deep neural network architecture is used for the underlying classifier for object detection in a particular parameter space… scanning with high dimensional and complex weight matrices learned for such deep neural networks. This may apply for convolutional layers as well as fully connected filters, even though the operations of convolutional layers can be performed efficiently, for example by mapping the convolution… discriminative marginal space deep neural network architecture with convolutional layers was trained with bootstrapping with the following architecture: 1: 6 convolutional layers with 5x5x5 kernels; 2: aggregation layer with 2x2x2 kernel; 3: 6x12 convolutional layers) that represents the weighting coefficients of the connections from neuronal nodes of the input layer to the neuronal nodes of the first layer, the kernel having a predefined two-dimensional array size in a plane of slices of the input data and an array length of three in a direction orthogonal to the plane of the slices of the input data, and
the processing circuitry is further configured to map, using the kernel, the input data to the first layer by performing a weighted sum of pixels of a central slice and two adjacent slices of the input data to generate values of the neuronal nodes of the first layer corresponding to the central slice (Par. [0040-53]: For 2D images, the full parameter space can be expressed… where (x, y) denotes a center position of the target anatomical object… an AE can be set up with a hidden layer 204 with fewer nodes than the input layer 202. The nodes of the hidden layer 204 can be calculated as a function of a bias term and a weighted sum of the nodes of the input layer 202, where a respective weight is assigned to each connection between a node of the input layer 202 and a node in the hidden layer 204. The bias term and the weights between the input layer 202 and the hidden layer 204 are learned in the training of the AE 200, for example using a back-propagation algorithm… in the case in which the first marginal search space is the position of the target anatomical objects, image patches centered at the ground truth center position of the target anatomical object in each annotated training image are selected as positive training samples… the input and output layers 202 and 206, respectively have the same number of nodes. The goal of an AE is to minimize the difference between the input and output vectors. If the hidden layer 204 has a size equal to or larger than the input layer 202, an AE may learn an identify transformation… a virtual layer similar to the input is added to the output and the error to the input is minimized in this virtual layer to learn the weights for the nodes of each hidden layer… a first deep neural network is trained to detect position candidates based on the training images. In a possible implementation, the first deep neural network may be a discriminative deep neural network that inputs voxels of an image as hypotheses and for each voxel calculates a probability that an image patch centered at the voxel is the object of interest; Par. [0070]: trained discriminative deep neural network is trained based on training images in which the LV apex is annotated. For each training image, an image patch (e.g., 32x32 pixels) centered at the annotated LV apex can be taken as a positive training sample, and another image patch of the same size; Par. [0080-81]: image can be a 2D MR long axis image of any long axis view (e.g., 4-chamber view, 2-chamber view, or 3-chamber view)… The first trained deep neural network regressor using for LV position detection in step 904 is trained on 2D displacements from image patches (e.g., 32x32 pixels) corresponding to training sample position hypotheses to an image patch centered at the ground truth LV center position in each training image; Par. [0115-116]: sample on three orthogonal planes (or even a 2D patch with a random orientation)… The response of the first hidden layer over the volume can be calculated as a convolution with the filter. Here, the neighboring patches are shifted by only one voxel; that 
Yang and Georgescu are considered to be analogous art because they pertain to medical image processing applications. Therefore, it would have been obvious to .

Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of et al. SUZUKI (U.S. PG Publication No. 2018/0018757 A1), hereafter referred to as SUZUKI.

claim 6, claim 1 is incorporated and Yang the apparatus (Par. [0010]), wherein the plurality of neural networks that are respectively categorized and trained according to the one or more scanning parameters (Par. [0038-40]: a "truth image" 320 (e.g., low noise target image) can be obtained. As used herein, the "truth image" is an approximate noise free target image or noise reduced target data. For example, the truth image 320 can be obtained by comparing noise in a prescribed number (e.g., 1000) of projection images 310, in which an object is exposed preferably with identical x-ray parameter settings… plurality of images 310 used to form the truth image 320 can be statistically determined and then reduced or removed, for example, by averaging the 1000 images 310… one of the 1000 images 310 can be chosen and sent through a prescribed number such as 5 or more de-noising filters 330… Completion of the machine based regression learning unit 350 training operations can be variously defined, for example, when the error 365 is measured 370. For example, the error 365 can be compared to a threshold including below a first threshold or a difference between subsequent iterations for the error 365 is below a second threshold, or a prescribed number of training iterations or projection images have been processed. Then, training operations for the machine based regression learning unit 350 can be terminated; wherein the plurality of neural networks that are respectively categorized and trained according to the one or more scanning parameters (e.g. machine based regression learning unit (i.e. plurality of neural networks) for the corresponding examination (e.g., body part, exposure levels, etc.) is selected (i.e. select a neural network based on an anatomical structure corresponding to the image), then the raw 2D image data from 
However, SUZUKI teaches, the plurality of neural networks being respectively trained using training data including defect-exhibiting data paired with corresponding defect-minimized data, wherein each of the plurality of neural networks are respectively trained by restricting the training data used to train a respective neural network that corresponds to predefined values of the one or more scanning parameters to those pairs of the training data that include the defect-exhibiting data categorized as having the predefined values of the one or more scanning parameters (Abstract: machine learning model is trained with matched pairs of projection images, namely, input lower-quality (lower-dose) projection images together with corresponding desired higher-quality (higher-dose) projection images; Par. [0097]: a supervision step to determine the parameters in the machine-learning model to transform lower-quality projection data to higher-quality projection data and (2) a reconstruction step to reconstruct tomographic images from transformed higher-quality projection data; Par. [0120-0125]: prove that an example of machine-learning model works, I developed a machine-learning model to reduce radiation dose in the reconstruction domain in CT. To train and evaluate the machine-learning-based radiation dose reduction, 6 CT scans of an anthropomorphic chest phantom… at 6 different radiation dose levels… with a CT scanner. The radiation doses were changed by changing tube current-time product, while the tube voltage was fixed at 120kVp. The tube current-time products and the corresponding tube currents in the acquisitions were as follows: 3.5, 10, 17.5, 40, 60 and 120 mAs; 8.8, 25, 44, 100, 150, and 300 mA, respectively. Other scanning and reconstruction parameters were as follows… desired projection images may be actual projection images taken at a radiation dose that is higher than that used to take the input projection images. Each input projection image is paired with a respective desired projection image. The training in machine learning model calculation module 1001 is done so that output projection images from the machine learning model are closer or similar to the desired higher-quality projection images; the plurality of neural networks being respectively trained using training data including defect-exhibiting data paired with corresponding defect-minimized data, wherein each of the plurality of neural networks are respectively trained by restricting the training data used to train a respective neural network (e.g. machine learning model is trained with matched pairs of projection images, namely, input lower-quality (lower-dose) projection images together with corresponding desired higher-quality (higher-dose) projection images, for example) that corresponds to predefined values of the one or more scanning parameters to those pairs of the training data that include the defect-exhibiting data categorized as having the predefined values of the one or more scanning parameters (e.g. each input projection image is paired with a respective desired projection image and the training in machine learning is done so that output projection images from the machine learning model are closer or similar to the desired higher-quality projection images, based on image reconstruction parameters, 
Yang and SUZUKI are considered to be analogous art because they pertain to medical image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention) to modify the radiographic imaging apparatus that includes a machine based learning regression device and/or processes using low noise target data compensation relationships that can compensate 2D projection data for 3D image reconstruction (as disclosed by Yang) with the plurality of neural networks being respectively trained using training data including defect-exhibiting data paired with corresponding defect-minimized data, wherein each of the plurality of neural networks are respectively trained by restricting the training data used to train a respective neural network that corresponds to predefined values of the one or more scanning parameters to those pairs of the training data that include the defect-exhibiting data categorized as having the predefined values of the one or more scanning parameters (as taught by SUZUKI, Abstract, Par. [0097, 120-125]) to generate projection images with improved image degradation factors (SUZUKI, Abstract, Par. [0055-56, 82, 89]).

Regarding claim 11, claim 6 is incorporated and the combination of Yang and SUZUKI, as a whole, teaches the apparatus (Yang, Par. [0010]), wherein the neural network is optimized to denoise the image by training the neural network using training data that includes noisy reconstructed images paired with corresponding noise-reduced machine learning model is trained with matched pairs of projection images, namely, input lower-quality (lower-dose) projection images together with corresponding desired higher-quality (higher-dose) projection images; Par. [0097]: a supervision step to determine the parameters in the machine-learning model to transform lower-quality projection data to higher-quality projection data and (2) a reconstruction step to reconstruct tomographic images from transformed higher-quality projection data; Par. [0120-0125]: prove that an example of machine-learning model works, I developed a machine-learning model to reduce radiation dose in the reconstruction domain in CT. To train and evaluate the machine-learning-based radiation dose reduction, 6 CT scans of an anthropomorphic chest phantom… at 6 different radiation dose levels… with a CT scanner. The radiation doses were changed by changing tube current-time product, while the tube voltage was fixed at 120kVp. The tube current-time products and the corresponding tube currents in the acquisitions were as follows: 3.5, 10, 17.5, 40, 60 and 120 mAs; 8.8, 25, 44, 100, 150, and 300 mA, respectively. Other scanning and reconstruction parameters were as follows… desired projection images may be actual projection images taken at a radiation dose that is higher than that used to take the input projection images. Each input projection image is paired with a respective desired projection image. The training in machine learning model calculation module 1001 is done so that output projection images from the machine learning model are closer or similar to the desired higher-quality projection images; wherein the neural network is optimized to denoise the image by training the neural network using training data that 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 6.

Regarding claim 12, claim 1 is incorporated and Yang the apparatus (Par. [0010]), wherein the radiation data is one of computed tomography (CT) projection data acquired by performing a CT scan (Par. [0055]: medical imaging methods and/or systems according to the application can produce superior image quality even with low X-ray dose thus implement low dose X-ray cone beam CT imaging), but fails to teach the following as further recited in claim 12.
However, SUZUKI teaches positron emission tomography (PET) data acquired by performing a PET scan, and magnetic resonance imaging (MRI) data acquired by performing an MRI scan (Par. [0049]: Computed tomography (CT) (also known as computerized axial tomography (CAT)) and various other tomographic imaging techniques such as positron emission tomography (PET) system, a single photon emission computed tomography (SPECT) system, a magnetic resonance imaging (MRI) system).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 6.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claim 1 in its entirety, the further limitations of “…wherein the processing circuitry is further configured to train the neural network using training data and a function that represents a disagreement between pairs of data as an error value, the training data including pairs in which a pair includes defect-exhibiting data paired with corresponding defect-minimized data, and the neural network including is trained by performing, for each of the pairs, the steps of applying the neural network to defect-exhibiting data of a pair to generate network processed data,
calculating, using the function, the error value between the network processed data and the defect-minimized data of the pair,

repeating the steps of applying, calculating, and updating using respective pairs of the training data until one or more stopping criteria are satisfied” as recited in claim 7.  
Claims 8-10 are dependent upon objected claim 7.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668